DETAILED ACTION
This communication is in response to Applicant’s amendment filed on 02/16/2022. Claims 1-10, 13, 17, 23, 31-32, 34-35, and 44 have been canceled, claims 45-46 have been added new, and claims 11-12, 14-16, 18-22, 24-30, 33, and 36-43 have been amended. Claims 11-12, 14-16, 18-22, 24-30, 33, 36-43 and 45-46 are directed towards AUTHENTICATION DEVICE, AUTHENTICATION SYSTEM, AND AUTHENTICATION METHOD. Claims 11-12, 14-16, 18-22, 24-30, 33, 36-43 and 45-46 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/08/2016, 02/28/2022 and 03/30/2022 were Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 04/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/281,297 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ebenesar D. Thomas (Reg. No. 62,499) on April 20, 2022.
The application has been amended as follows:

18. (currently amended): The authentication device according to claim 28, wherein the processor is further configured to refrain from outputting the result, which indicates an existence of the user based on a determination that the face of the user does not continuously keep facing in the first direction in the stationary state for the first period of time indicated by the second information, or the face of the user does not continuously keep facing the second direction in the stationary state for the second period of time indicated by the sixth information.

24. (currently amended): The authentication device according to claim 29, wherein the processor is further configured to deny access to the external device based on a determination that the face of the user does not continuously keep facing in the first direction in the stationary state for the first period of time indicated by the second information, or the face of the user does not continuously keep facing the second direction in the stationary state for the second period of time indicated by the sixth information.
25. (currently amended): An authentication device comprising:
a processor configured to:
output at least three challenges in a sequence corresponding to an authentication request for a user, the outputting of the at least three challenges comprises: 
outputting a first instruction at a first time, the first instruction comprising first information and second information, the first information requesting the user to move the face of the user in a first direction, and the second information indicating a first period of time the face of the user continuously keeps facing in the first direction of the first information in a stationary state; 
outputting a second instruction at a second time after the first period of time, the second instruction comprising third information and fourth information, the third information requesting the user to perform a challenge, and the fourth information indicating a second period of time the user has to perform the challenge; and
outputting a third instruction at a third time after the second instruction is output, the third instruction comprising fifth information and sixth information, the fifth information requesting the user to move the face of the user in a second direction, and the sixth information indicating a second period of time the face of the user continuously keeps facing in the second direction of the fifth information in a stationary state; 
capture a first facial image of the user in response to the first instruction;
capture a voice of the user in response to the second instruction;
capture a second facial image of the user in response to the third instruction;
	output a result based on whether the face of the user continuously keeps facing in the first direction in the stationary state for the first period of time indicated by the second information, based on the result captured from the second instruction, and based on whether the face of the user continuously keeps facing the second direction in the stationary state for the second period of time indicated by the sixth information.

27. (currently amended):	An authentication device comprising:
a processor configured to:
output at least three challenges in a sequence corresponding to an authentication request for a user, the outputting the at least three challenges comprises: 
outputting a first instruction at a first time, the first instruction comprising first information and second information, the first information requesting the user to move the face of the user in a first direction, and the second information indicating a first period of time the face of the user continuously keeps facing in the first direction of the first information in a stationary state; 
outputting a second instruction at a second time after the first period of time, the second instruction comprising third information and fourth information, the third information requesting the user to perform a challenge, and the fourth information indicating a second period of time the user has to perform the challenge; and
outputting a third instruction at a third time after the second instruction is output, the third instruction comprising fifth information and sixth information, the fifth information requesting the user to move the face of the user in a second direction, and the sixth information indicating a second period of time the face of the user continuously keeps facing in the second direction of the fifth information in a stationary state; 
capture a first facial image of the user in response to the first instruction;
capture a voice of the user in response to the second instruction;
capture a second facial image of the user in response to the third instruction; and
	authenticate access to an external device based on whether the face of the user continuously keeps facing in the first direction in the stationary state for the first period of time indicated by the second information, based on the result captured from the second instruction, and based on whether the face of the user continuously keeps facing the second direction in the stationary state for the second period of time indicated by the sixth information.

28. (currently amended): An authentication device comprising:
a processor configured to:
output at least three challenges in a sequence corresponding to an authentication request for a user, the outputting of the at least three challenges comprises: 
outputting a first instruction at a first time, the first instruction comprising first information and second information, the first information requesting the user to move the face of the user in a first direction, and the second information indicating a first period of time the face of the user continuously keeps facing in the first direction of the first information in a stationary state; 
outputting a second instruction at a second time after the first period of time, the second instruction comprising third information and fourth information, the third information requesting the user to perform a challenge, and the fourth information indicating a second period of time the user has to perform the challenge; and
outputting a third instruction at a third time after the second instruction is output, the third instruction comprising fifth information and sixth information, the fifth information requesting the user to move the face of the user in a second direction, and the sixth information indicating a second period of time the face of the user continuously keeps facing in the second direction of the fifth information in a stationary state;
output a first icon image corresponding to the first instruction, the first icon image representing a face corresponding to the first instruction; 
output a second icon image corresponding to the third instruction, the second icon image representing a face corresponding to the second instruction; 
capture a first facial image of the user in response to the first instruction
capture a voice of the user in response to the second instruction;
capture a second facial image of the user in response to the third instruction; and
output a result based on whether the face of the user continuously keeps facing in the first direction in the stationary state for the first period of time indicated by the second information, based on the result captured from the second instruction, and based on whether the face of the user continuously keeps facing the second direction in the stationary state for the second period of time indicated by the sixth information. 

29. (currently amended): An authentication device comprising:
a processor configured to:
output at least three challenges in a sequence corresponding to an authentication request for a user, the outputting of the at least three challenges comprises: 
outputting a first instruction at a first time, the first instruction comprising first information and second information, the first information requesting the user to move the face of the user in a first direction, and the second information indicating a first period of time the face of the user continuously keeps facing in the first direction of the first information in a stationary state; 
outputting a second instruction at a second time after the first period of time, the second instruction comprising third information and fourth information, the third information requesting the user to perform a challenge, and the fourth information indicating a second period of time the user has to perform the challenge; and
outputting a third instruction at a third time after the second instruction is output, the third instruction comprising fifth information and sixth information, the fifth information requesting the user to move the face of the user in a second direction, and the sixth information indicating a second period of time the face of the user continuously keeps facing in the second direction of the fifth information in a stationary state; 
output a first icon image corresponding to the first instruction, the first icon image representing a face corresponding to the first instruction; 
output a second icon image corresponding to the third instruction, the second icon image representing a face corresponding to the second instruction; 
capture a first facial image of the user in response to the first instruction;  
capture a voice of the user in response to the second instruction; 
capture a second facial image of the user in response to the third instruction; and
	authenticate access to an external device based on whether the face of the user continuously keeps facing in the first direction in the stationary state for the first period of time indicated by the second information, based on the result captured from the second instruction, and based on whether the face of the user continuously keeps facing the second direction in the stationary state for the second period of time indicated by the sixth information. 

30. (currently amended): A method of authenticating a user comprising:
outputting at least three challenges in a sequence corresponding to an authentication request from a user, the outputting of the at least three challenges comprises: 
outputting a first instruction at a first time, the first instruction comprising first information and second information, the first information requesting the user to move the face of the user in a first direction, and the second information indicating a first period of time the face of the user continuously keeps facing in the first direction of the first information in a stationary state; 
outputting a second instruction at a second time after the first period of time, the second instruction comprising third information and fourth information, the third information requesting the user to perform a challenge, and the fourth information indicating a second period of time the user has to perform the challenge; and
outputting a third instruction at a third time after the second instruction is output, the third instruction comprising fifth information and sixth information, the fifth information requesting the user to move the face of the user in a second direction, and the sixth information indicating a second period of time the face of the user continuously keeps facing in the second direction of the fifth information in a stationary state; 
capturing a first facial image of the user in response to the first instruction;
capture a voice of the user in response to the second instruction;
capturing a second facial image of the user in response to the third instruction;
outputting a result based on whether the face of the user continuously keeps facing in the first direction in the stationary state for the first period of time indicated by the second information, based on the result captured from the second instruction, and based on whether the face of the user continuously keeps facing the second direction in the stationary state for the second period of time indicated by the sixth information.

33. (currently amended): A method of authenticating a user comprising:
outputting at least three challenges in a sequence corresponding to an authentication request from a user, the outputting of the at least three challenges comprises: 
outputting a first instruction at a first time, the first instruction comprising first information and second information, the first information requesting the user to move the face of the user in a first direction, and the second information indicating a first period of time the face of the user continuously keeps facing in the first direction of the first information in a stationary state; 
outputting a second instruction at a second time after the first period of time, the second instruction comprising third information and fourth information, the third information requesting the user to perform a challenge, and the fourth information indicating a second period of time the user has to perform the challenge; and
outputting a third instruction at a third time after the second instruction is output, the third instruction comprising fifth information and sixth information, the fifth information requesting the user to move the face of the user in a second direction, and the sixth information indicating a second period of time the face of the user continuously keeps facing in the second direction of the fifth information in a stationary state; 
capturing a first facial image of an image in response to the first instruction;
capture a voice of the user in response to the second instruction;
capturing a second facial image of the user in response to the third instruction; and
authenticating access to an external device based on whether the face of the user continuously keeps facing in the first direction in the stationary state for the first period of time indicated by the second information, based on the result captured from the second instruction, and based on whether the face of the user continuously keeps facing the second direction in the stationary state for the second period of time indicated by the sixth information. 

36. (currently amended): A non-transitory computer readable medium having stored therein a program for performing a method of authenticating a user comprising:
outputting at least three challenges in a sequence corresponding to an authentication request from a user, the outputting of the at least three challenges comprises: 
outputting a first instruction at a first time, the first instruction comprising first information and second information, the first information requesting the user to move the face of the user in a first direction, and the second information indicating a first period of time the face of the user continuously keeps facing in the first direction of the first information in a stationary state; 
outputting a second instruction at a second time after the first period of time, the second instruction comprising third information and fourth information, the third information requesting the user to perform a challenge, and the fourth information indicating a second period of time the user has to perform the challenge; and
outputting a third instruction at a third time after the second instruction is output, the third instruction comprising fifth information and sixth information, the fifth information requesting the user to move the face of the user in a second direction, and the sixth information indicating a second period of time the face of the user continuously keeps facing in the second direction of the fifth information in a stationary state; 
capturing a first facial image of the user in response to the first instruction;
capture a voice of the user in response to the second instruction;
capturing a second facial image of the user in response to the third instruction;
outputting a result based on whether the face of the user continuously keeps facing in the first direction in the stationary state for the first period of time indicated by the second information, based on the result captured from the second instruction, and based on whether the face of the user continuously keeps facing the second direction in the stationary state for the second period of time indicated by the sixth information. 

37. (currently amended): A non-transitory computer readable medium having stored therein a program for performing a method of authenticating a user comprising:
outputting at least three challenges in a sequence corresponding to an authentication request from a user, the outputting of the at least three challenges comprises: 
outputting a first instruction at a first time, the first instruction comprising first information and second information, the first information requesting the user to move the face of the user in a first direction, and the second information indicating a first period of time the face of the user continuously keeps facing in the first direction of the first information in a stationary state; 
outputting a second instruction at a second time after the first period of time, the second instruction comprising third information and fourth information, the third information requesting the user to perform a challenge, and the fourth information indicating a second period of time the user has to perform the challenge; and
outputting a third instruction at a third time after the second instruction is output, the third instruction comprising fifth information and sixth information, the fifth information requesting the user to move the face of the user in a second direction, and the sixth information indicating a second period of time the face of the user continuously keeps facing in the second direction of the fifth information in a stationary state; 
capturing a first facial image of the user in response to the first instruction;
capture a voice of the user in response to the second instruction;
capturing a second facial image of the user in response to the third instruction;
authenticating access to an external device based on whether the face of the user continuously keeps facing in the first direction in the stationary state for the first period of time indicated by the second information, based on the result captured from the second instruction, and based on whether the face of the user continuously keeps facing the second direction in the stationary state for the second period of time indicated by the sixth information.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Koo U.S. Patent No. 9,251,401 B1 and Karmarkar et al. U.S. Patent Pub No. 2015/0135309 A1.
Koo discloses a method for authenticating a live person subject. The method includes receiving an authentication request from a user, generating a sequence of instructions instructing the user to point a face toward a sequence of facial directions, wherein the sequence of facial directions are randomly generated using a random sequence generation algorithm, presenting the sequence of instructions to the user, capturing, while presenting the sequence of instructions to the user, a sequence of live-captured facial images (LCFIs) based on a pre-determined frame rate, and generating an authentication result identifying the user as the live person subject by at least, matching the sequence of LCFIs to multiple reference facial images of the live person subject and validating each LCFI in the sequence of LCFIs based on a pre-determined criterion.
Karmarkar discloses a system with an eye-tracking data obtained from the user when the user views the image. A user attribute is determined based on the eye-tracking data. The user is enabled to access a digital resource when the user attribute is associated with a permission to access the digital resource. The user attribute can be a personhood state. The digital resource can be a web page document. An instruction can be provided to the user regarding a pattern of viewing the image. The pattern of viewing the image can include instructing the user to gaze on a specified sequence of image elements.
The prior arts of record fail to teach alone or in combination the limitation of independent claim 29 “output at least three challenges in a sequence corresponding to an authentication request for a user, the outputting of the at least three challenges comprises: outputting a first instruction at a first time, the first instruction comprising first information and second information, the first information requesting the user to move the face of the user in a first direction, and the second information indicating a first period of time the face of the user continuously keeps facing in the first direction of the first information in a stationary state; outputting a second instruction at a second time after the first period of time, the second instruction comprising third information and fourth information, the third information requesting the user to perform a challenge, and the fourth information indicating a second period of time the user has to perform the challenge; and outputting a third instruction at a third time after the second instruction is output, the third instruction comprising fifth information and sixth information, the fifth information requesting the user to move the face of the user in a second direction, and the sixth information indicating a second period of time the face of the user continuously keeps facing in the second direction of the fifth information in a stationary state; 
output a first icon image corresponding to the first instruction, the first icon image representing a face corresponding to the first instruction; output a second icon image corresponding to the third instruction, the second icon image representing a face corresponding to the second instruction; capture a first facial image of the user in response to the first instruction; capture a voice of the user in response to the second instruction; capture a second facial image of the user in response to the third instruction; and authenticate access to an external device based on whether the face of the user continuously keeps facing in the first direction in the stationary state for the first period of time indicated by the second information, based on the result captured from the second instruction, and based on whether the face of the user continuously keeps facing the second direction in the stationary state for the second period of time indicated by the sixth information” in combination with other claimed limitations. Independent claims 25, 27-28, 30, 33 and 36-37 recite similar features.
Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. The pending claims when taken as an ordered combination, result in the claims amounting to significantly more than the abstract idea and provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.
None of the references of record alone, or in combination, anticipate or reasonably render the independent claims (25, 27-30, 33, and 36-37) obvious. For these reasons claims 25, 27-30, 33, and 36-37 are deemed to be allowable over the prior art of record, and claims 11-12, 14-16, 18-22, 24, 26, 38-43 and 45-46 are allowed by dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492                                                                                                                                                                                                        


/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492